[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             Dec. 18, 2009
                              No. 08-10238
                                                           THOMAS K. KAHN
                        ________________________
                                                               CLERK

                   D. C. Docket No. 05-00479-CR-JTC-1-1


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

HARRISON NORRIS, JR.,
a.k.a. Hardbody Harrison,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (December 18, 2009)

Before DUBINA, Chief Judge, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      After having thoroughly reviewed the record and briefs, and having had the

benefit of oral argument in this case, we are of the opinion that Appellant’s

convictions should be affirmed. With regard to the general sentence imposed by

the district court, however, we vacate and remand. A general sentence is per se

illegal when it exceeds the maximum allowable sentence on one of the counts for

which it is imposed. United States v. Woodward, 938 F.2d 1255, 1256 (11th Cir.

1991). That the district court has the authority to impose the same sentence upon

remand does not change our duty to vacate the general sentence and remand so

that the court may impose a legal sentence. See Jones v. United States, 224 F.3d

1251, 1259 (11th Cir. 2000).

      AFFIRMED, in part, and VACATED AND REMANDED, in part.




                                          2